Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 9/19/22 has been entered. Claims 1-2, 4-8, 10-13 and 15 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/20/22. 

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive and the amendments require new art to be applied.
Applicant asserts that neither Rottman nor Imaizumi disclose a knob that surrounds the decoration part.
Examiner asserts that Imaizumi teaches a knob that when applied to Rottman would surround the decoration part. Additionally it surrounds the decoration part in the same manner that Applicants knob surrounds their decoration part that has an opening and does not entirely surround the decoration part.
Applicant asserts that the present application has a déco part that prevents exposure of the louvre to the indoors. 
Examiner asserts this limitation is not claimed.
Applicant asserts that in the present application the décor part is mounted across the garnish, both ends of the déco part are secured to the garnish, so the entire décor part is mounted to pass through the entire air vent hole. 
Examiner asserts this is not claimed.
Applicant asserts that the first wing is independently operated of other configurations while Rottman is not.
Examiner asserts this is not claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20160167484 to Imaizumi et al. (Imaizumi) in view of JP2016153295 to Imaizumi et al. (295).
Regarding claims 1 and 13, Imaizumi teaches a garnish (2, Figures 30-38) including a discharge port of an air vent hole (shown in the figures), a first wing located at an outer side of the air vent hole in one direction and configured to be pivoted based on one end close to the outer side of the air vent hole (41, Figures 30-38 especially Figure 36), a knob configured to control a direction of a wind discharged from the air vent hole (Paragraphs 0067, 0069, 0072, and 0093-0096), a déco part configured to surround at least a portion of an opening of the garnish and surround at least a portion of an outermost surface of the first wing (22, Figures 30-38).
Imaizumi is silent on wherein the knob includes a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing.
295 teaches a knob configured to control a direction of a wind discharged from the air vent hole (10), wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing (12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide a knob configured to control a direction of a wind discharged from the air vent hole and a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger.
Regarding claim 2, Imaizumi teaches a spacer which is located at each of both ends of the first wing and into which a pivoting shaft of the first wing is inserted (45 and 71, Figures 26-31 and 37).
Regarding claim 4, Imaizumi is silent on a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part.
295 teaches a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part (interior of 10 has a recess that would allow a deco part inside of the knob. The recessed part has a features that is configured to surround the deco part which fulfils the functional limitation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 6, Imaizumi is silent on wherein the knob includes: a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole.
295 teaches wherein the knob includes: a first wing knob of the first wing located to surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole (16). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide wherein the knob includes: a second wing knob of the second wing located configured to face a rear surface of the knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 7, Imaizumi is silent on wherein the first wing further includes a protrusion engaged with the first wing knob.
295 teaches wherein the first wing further includes a protrusion engaged with the first wing knob (21, Figure 10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide wherein the first wing further includes a protrusion engaged with the first wing knob. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 11, Imaizumi teaches wherein an outermost surface of the first wing is configured in a circular shape based on a pivoting shaft of the first wing (shown in Figure 36).
Regarding claim 12, Imaizumi teaches wherein the deco part is located to face the circular outermost surface of the first wing (shown in Figure 36).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of 295 and U.S. PGPUB 20190366807 to Matthias (Matthias).
Regarding claim 4, Imaizumi is silent on a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part.
Matthias teaches a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part (14’’’, Figure 9-12. The recessed part has a features that is configured to surround the deco part which fulfils the functional limitation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of Imaizumi to provide a recessed part which is located inside of the knob, the recessed part being configured to surround the deco part. Doing so would provide an aesthetically pleasing vent and wing. 
295 teaches a recessed part configured to surround the deco part inside the knob (interior of 10 has a recess that would allow a deco part inside of the knob). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide a recessed part configured to surround the deco part inside the knob. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.
Regarding claim 5, Imaizumi is silent on wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically.
295 teaches wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically (interior curvature of 10 shown in at least Figure 15 and this interaction shown in at least Figures 16 and 17). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide wherein the recessed part further includes a curvature part located to be capable of being spaced a predetermined distance or more apart from the deco part, when the knob is moved vertically. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of 295 and U.S. PGPUB 20180099541 to Gareis et al. (Gareis).
Regarding claim 8, Imaizumi is silent on a first rubber member located at one end of the first wing facing the protrusion.
Gareis teaches a first rubber member located at one end of the first wing facing the protrusion (Paragraph 0095 discloses rubber members to encircle slats and the housing any of which would qualify as a first rubber member). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of Gareis to provide a first rubber member located at one end of the first wing facing the protrusion. Doing so would ensure the device was sealed and elongate the lifespan of the device. 
Regarding claim 10, Imaizumi is silent on a second rubber located at a position at which the knob of the first wing faces the knob of the second wing.
Gareis teaches a second rubber member located at a position at which the knob of the first wing faces the knob of the second wing (Paragraph 0095 discloses rubber members to encircle slats and the housing any of which would qualify as a second rubber). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of Gareis to provide a second rubber member located at a position at which the knob of the first wing faces the knob of the second wing. Doing so would ensure the device was sealed and elongate the lifespan of the device. 

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi in view of 295 and EP1655160 to Lummitsch et al. (Lummitsch).
Regarding claim 13, Imaizumi and 295 teach the elements of claim 13 above except wherein the déco part is configured to extend in an interior direction of the vehicle along the outermost surface of the first wing, wherein a width of a cross section of the deco part extending from an outermost surface of the first wing is configured to be more narrow along a direction in which the deco part extends than an innermost surface of the first wing although Imaizumi does teach a narrowing of the deco part as shown in Figure 36.
Lummitsch teaches wherein the déco part is configured to extend in an interior direction of the vehicle along the outermost surface of the first wing, wherein a width of a cross section of the deco part extending from an outermost surface of the first wing is configured to be more narrow along a direction in which the deco part extends than an innermost surface of the first wing (22, Figures 1-3 is a deco part that is rounded and which is narrower than the innermost side of the wing). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of Lummitsch to provide wherein the déco part is configured to extend in an interior direction of the vehicle along the outermost surface of the first wing, wherein a width of a cross section of the deco part extending from an outermost surface of the first wing is configured to be more narrow along a direction in which the deco part extends than an innermost surface of the first wing. Doing so would be a simple change in shape and one would do so to meet whatever design aspect they desire.
Regarding claim 15, Imaizumi is silent on wherein the knob includes: a first knob of the first wing surround the deco part and configured to be capable of adjusting a vertical wind direction by operating the first wing; and a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole.
295 teaches wherein the knob includes: a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole (16 and 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Imaizumi with the teachings of 295 to provide wherein the knob includes: a second wing knob configured to face a rear surface of the first knob of the first wing and to be capable of adjusting a lateral wind direction by operating the second wing located inside the air vent hole. Doing so would allow the vents to be adjusted to a desired angle to provide comfort to a passenger and allow the knob to be rotated easily.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762